Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a divisional of parent application no. 16/239,985, which has issued as Patent No. US 10,854,509 B2 to Liao et al.
	Currently, claims 1-10 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 10/23/2020 ("10-23-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 10-23-20 IDS is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICAL CONNECTION STRUCTURE AND [[METHOD FORM MAKING SAME, TFT SUBSTRATE AND METHOD FOR MAKING SAME]] THIN FILM TRANSISTOR SUBSTRATE EACH HAVING ALTERNATING YTTRIUM OXIDE AND SILICON OXIDE FILMS


Claim Rejections - 35 USC § 1031
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0351641 A1 to ITO et al. ("Ito") in view of Pub. No. US 2018/0120612 A1 to Lius ("Lius").
	

	Fig. 28B of Ito has been provided to support the rejections below:

    PNG
    media_image1.png
    383
    475
    media_image1.png
    Greyscale


	Fig. 7 of Lius has been provided to support the rejections below:

    PNG
    media_image2.png
    350
    584
    media_image2.png
    Greyscale


Regarding independent claim 1, Ito teaches a thin film transistor (TFT) substrate, comprising:
a substrate 111 (para [0154] - "As a material that has flexibility and transmits visible light, which can be used for the substrate 111 and the substrate 121, the following can be used: a poly(ethylene terephthalate) resin (PET)..."); 
a mating layer 119 (para [0156] - "The insulating layer 119 can be formed to have...a multi-layer structure using an oxide material such as aluminum oxide, magnesium oxide, silicon oxide, silicon oxynitride, gallium oxide, germanium oxide, yttrium oxide, zirconium oxide, lanthanum oxide, neodymium oxide, hafnium oxide, or tantalum oxide; a nitride material such as silicon nitride...The insulating layer 119 may have, for example...a five-layer structure in which materials selected from the above are combined."; para [0157] - "The insulating layer 119 can prevent or reduce diffusion of an impurity element from the substrate 111, the adhesive layer 112, or the like to the light-emitting element 125.") on the substrate 111,
a connecting pad 215 (para [0246] - "...an electrode 215 that can function as the other of the source electrode and the drain electrode.") on the mating layer 119;
an insulating layer 210 (para [0251] - "An insulating layer 210") on the mating layer 119 and covering the connecting pad 215;
a connecting line 115 (para [0163] - "...where the electrode 115 is used as an anode...a layer having high reflectance (e.g., aluminum, an alloy containing aluminum, or silver) may be provided in contact with the layer.") on the insulating layer 210, the connecting line 115 extending through the insulating layer 210 to electrically couple to the connecting pad 215, both the connecting pad 215 and the connecting line 115 made 
a covering layer 120 (para [0144] - "the adhesive layer 120") on the insulating layer 210 and covering the connection line 212;
Ito teaches that the mating layer 119 (which functions as to prevent or reduce diffusion of an impurity element from the underlying substrate 111) can have multiple layers and specifies that using various oxides such as yttrium oxide and silicon oxide to from the mating layer 119 (para [0156]).  Moreover, Ito teaches that silicon nitride and yttrium oxide belong to a family of metal oxide and metal nitride materials that are functionally equivalent in functioning to "prevent or reduce diffusion of an impurity element from the substrate 111..." (para [0157]).  
However, Ito does not specifically disclose the wherein clause of "wherein the mating layer comprises yttrium oxide films and silicon oxide films alternating with each other."
Lius teaches a specific embodiment where a buffer layer (which functions to keep moisture or water from the underlying layers; see para [0054]) has four alternating layers 1111, 1112, 1113, 1114 (see Fig. 7) with the first and third buffer layers 1111, 1113 being silicon oxide films and the second and fourth buffer layers 1114 being silicon nitride films such that the arrangement of silicon-oxide films 1111, 1113 and silicon nitride films 1112, 1114 are stacked in an arrangement of silicon-oxide/silicon-
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the TFT substrate of Ito by adding two more buffer layers to the two buffer layers taught by Ito such that an arrangement of four alternating buffer layers taught by Luis is provided and also a specific alternating arrangement of silicon oxide/yttrium oxide/silicon oxide/yttrium oxide is tried with a given a limited selection of metal oxide materials that include yttrium oxide available in order to optimize the moisture or water resistance of the TFT substrate that has a plastic base substrate of Ito.
	Regarding claim 2, Ito of the combination above teaches the covering layer 120 that is made of an insulating organic material (para [0170] - "A light curable adhesive, a reaction curable adhesive, a thermosetting adhesive, or an anaerobic adhesive can be used as the adhesive layer 120...For example, an epoxy resin, an acrylic resin, or an imide resin ca be used.").
Regarding claim 3, the combination of Ito and Luis teaches the (4-layered) mating layer (silicon oxide/yttrium oxide/silicon oxide/yttrium oxide), but does not disclose a total thickness of 100-1000 angstroms.
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the TFT substrate taught by the combination of Ito and Luis and the claimed TFT substrate is a relative dimension of the total thickness of the mating layer of 100 to 1000 Angstroms, the Court would be more likely than not hold that the claimed TFT substrate is not patentably distinct from the TFT substrate taught by the combination of Ito and Luis given that the function preventing moisture from diffusing through the 4-layered, mating layer having the silicon oxide/yttrium oxide/silicon oxide/yttrium oxide is preserved.
	Regarding claim 4, Ito of the combination above teaches the substrate 111 that is made of a transparent material (para [0154] - "As a material that has flexibility and transmits visible light, which can be used for the substrate 111 and the substrate 121, the following can be used: a poly(ethylene terephthalate) resin (PET)...").


Regarding independent claim 6, Ito teaches a thin film transistor (TFT) substrate, comprising:
a substrate 111 (para [0154] - "As a material that has flexibility and transmits visible light, which can be used for the substrate 111 and the substrate 121, the following can be used: a poly(ethylene terephthalate) resin (PET)..."); 
a mating layer 119 (para [0156] - "The insulating layer 119 can be formed to have...a multi-layer structure using an oxide material such as aluminum oxide, magnesium oxide, silicon oxide, silicon oxynitride, gallium oxide, germanium oxide, yttrium oxide, zirconium oxide, lanthanum oxide, neodymium oxide, hafnium oxide, or tantalum oxide; a nitride material such as silicon nitride...The insulating layer 119 may have, for example...a five-layer structure in which materials selected from the above are combined."; para [0157] - "The insulating layer 119 can prevent or reduce diffusion of an impurity element from the substrate 111, the adhesive layer 112, or the like to the light-emitting element 125.") on the substrate 111,
a gate electrode 206 (para [0246] - "The transistor 232 and the transistor 252 each include an electrode 206 that can function as a gate electrode.") on the mating layer 119;
an insulating layer 207 (para [0246] - "an insulating layer 207 that can function as a gate insulating layer") on the mating layer 119 and covering the gate electrode 206;
a channel layer 208 (para [0246]) on the insulating layer 207, the channel layer 207 aligning the gate electrode 206 (see Fig. 28B);
a source electrode 214 (para [0246] - "an electrode 214 that can function as one of a source electrode and a drain electrode, and an electrode 215 that can function as 
a covering layer 212 (para [0253] - "Forming the interlayer insulating layer 212 using an insulating material having a planarization function can omit polishing treatment. As the insulating material having a planarization function, for example, an organic material such as a polyimide resin or an acrylic resin can be used.") on the insulating layer 207 and covering the channel layer 208, the source electrode 214, and the drain electrode 215. 
Ito teaches that the mating layer 119 (which functions as to prevent or reduce diffusion of an impurity element from the underlying substrate 111) can have multiple layers and specifies that using various oxides such as yttrium oxide and silicon oxide to from the mating layer 119 (para [0156]).  Moreover, Ito teaches that silicon nitride and yttrium oxide belong to a family of metal oxide and metal nitride materials that are functionally equivalent in functioning to "prevent or reduce diffusion of an impurity element from the substrate 111..." (para [0157]).  
However, Ito does not specifically disclose the wherein clause of "wherein the mating layer comprises yttrium oxide films and silicon oxide films alternating with each other."

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the TFT substrate of Ito by adding two more buffer layers to the two buffer layers taught by Ito such that an arrangement of four alternating buffer layers taught by Luis is provided and also a specific alternating arrangement of silicon oxide/yttrium oxide/silicon oxide/yttrium oxide is tried with a given a limited selection of metal oxide materials that include yttrium oxide available in order to optimize the moisture or water resistance of the TFT substrate that has a plastic base substrate of Ito.
Regarding claim 7, Ito of the combination above teaches the covering layer 212 that is made of an insulating organic material (para [0253] - "Forming the interlayer insulating layer 212 using an insulating material having a planarization function can omit polishing treatment. As the insulating material having a planarization function, for example, an organic material such as a polyimide resin or an acrylic resin can be used.").
	Regarding claim 8, the combination of Ito and Luis teaches the (4-layered) mating layer (silicon oxide/yttrium oxide/silicon oxide/yttrium oxide), but does not disclose a total thickness of 100-1000 angstroms.
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the TFT substrate taught by the combination of Ito and Luis and the claimed TFT substrate is a relative dimension of the total thickness of the mating layer of 100 to 1000 Angstroms, the Court would be more likely than not hold that the claimed TFT substrate is not patentably distinct from the TFT substrate taught by the combination of Ito and Luis given that the function preventing moisture from diffusing through the 4-layered, mating layer having the silicon oxide/yttrium oxide/silicon oxide/yttrium oxide is preserved.
Regarding claim 9, Ito of the combination above teaches the substrate 111 that is made of a transparent material (para [0154] - "As a material that has flexibility and transmits visible light, which can be used for the substrate 111 and the substrate 121, the following can be used: a poly(ethylene terephthalate) resin (PET)...").
	
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is objected to for depending on the rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1, or the base claim 1 is amended to include all of the limitations of claim 5.

Claim 10 is objected to for depending on the rejected base claim 6, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 6, or the base claim 6 is amended to include all of the limitations of claim 10.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2017/0309242 A1 to Kim et al.
Pub. No. US 2017/0200747 A1 to Seo et al.
Pub. No. US 2013/0146878 A1 to Oh et al.
Pub. No. US 2008/0012470 A1 to Heo et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        13 January 2022                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.